     Case 2:19-cv-00466-TLN-CKD Document 70 Filed 04/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PRAKASH NARAYAN,                                  No. 2:19-cv-00466-TLN-CKD PS
12                     Plaintiff,
13          v.                                         ORDER
14   COUNTY OF SACRAMENTO, et al.,
15                     Defendants.
16

17          On April 20, 2020, the district judge assigned to this matter adopted the findings and

18   recommendations issued by the undersigned dismissing the City of Sacramento from this case.

19   (ECF Nos. 67, 69.) Due to the earlier dismissal of Wells Fargo (ECF No. 61), the only

20   defendants remaining in this action are the County Defendants, who have filed an answer to

21   plaintiff’s complaint. (ECF No. 17.) However, because of the pending motions to dismiss the

22   undersigned vacated the initial scheduling conference in this matter. (ECF No. 34.) In light of

23   the motions to dismiss now being resolved, and this action still pending before the County

24   Defendants, the court hereby sets a status (pretrial scheduling) conference for May 27, 2020 at

25   10:00 a.m. before the undersigned.1

26          Not later than fourteen (14) days prior to the status conference, the parties shall file status

27
     1
      The parties are advised that due to the current global pandemic and standing orders from the
28   Chief Judge of this court the hearing will be held telephonically.
                                                       1
     Case 2:19-cv-00466-TLN-CKD Document 70 Filed 04/24/20 Page 2 of 2

 1   reports2 addressing the following matters:

 2              1.     Service of process;

 3              2.     Possible joinder of additional parties;

 4              3.     Any expected or desired amendment of the pleadings;

 5              4.     Jurisdiction and venue;

 6              5.     Anticipated motions and their scheduling;

 7              6.     The report required by Federal Rule of Civil Procedure 26 outlining the proposed

 8                     discovery plan and its scheduling, including disclosure of expert witnesses;

 9              7.     Future proceedings, including setting appropriate cut-off dates for discovery and

10                     law and motion, and the scheduling of a pretrial conference and trial;

11              8.     Special procedures, if any;

12              9.     Estimated trial time;

13              10.    Modification of standard pretrial procedures specified by the rules due to the

14                     simplicity or complexity of the proceedings;

15              11.    Whether the case is related to any other cases, including bankruptcy;

16              12.    Whether a settlement conference should be scheduled; and

17              13.    Any other matters that may add to the just and expeditious disposition of this

18                     matter.

19   IT IS SO ORDERED

20   Dated: April 24, 2020
                                                         _____________________________________
21
                                                         CAROLYN K. DELANEY
22                                                       UNITED STATES MAGISTRATE JUDGE

23   16.466.reset

24

25

26
27

28   2
         The parties are encouraged, when possible, to file a joint status report.
                                                        2
